     Case: 4:19-cr-00991-HEA Doc. #: 2 Filed: 12/05/19 Page: 1 of 7 PageID #: 10
                                                                                              Ff LED
                                                                                           DEC - 5 2019
                               UNITED STATES DISTRICT COURT                             U. S. DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI                           EASTERN DISTRICT OF MO
                                                                                               ST. LOUIS
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )         4:19CR00991 BEA/NAB
                                                  )
 RONDA EAMES,                                     )
                                                  )
         Defendant.                               )

                                           INDICTMENT
The Grand Jury charges that:
                                           COUNTS 1-4
                                   (Bank Fraud: 18 U.S.C. § 1344)
A.       Introduction

         1.       At all times relevant to this Indictment, Bank of America, Midland States Bank,

BMO Harris Bank, and Arvest Bank were financial institutions within the meaning of Title 18,

United States Code, Section 20, because they were financial institutions insured by the Federal

Deposit Insurance Corporation.

         2.       In February of 2017, defendant RONDA EAMES took a position as a Personal

Banker at Midland States Bank located in Jefferson County, Missouri, in the Eastern District of

Missouri.

         3.       On May 28, 2018, the defendant was promoted to the position of Assistant Banking

Cent~r   Manager at Midland States Bank in Jefferson    County~ ·Missouri,   in the Eastern District of

Missouri.

         4.       In her capacity as a Personal Banker and subsequently as Assistant Banking -Center

Manager, the defendant had access to bank customers' accounts and was responsible for providing

banking services to individual customers.
     Case: 4:19-cr-00991-HEA Doc. #: 2 Filed: 12/05/19 Page: 2 of 7 PageID #: 11




         5.     At all times relevant to this Indictment, the defendant was married to S.E.

B.       The Scheme

         6.     It was part of the scheme and artifice that in between June of 2018~_and August of

2018, the defendant made multiple unauthorized cash Withdrawals from Midland States Bank

customer accounts, all without the knowledge or consent of the customers from whose accounts

the defendant had withdrawn the funds.

         7.     It was further-part of the scheme and artifice that for each of these withdrawals, the

defendant forged a withdrawal slip that indicated that the customer had approved and authorized

the withdrawal from the customer's account, when, in truth and fact, the defendant had not

informed the customer that she was making the withdrawal and had not sought the customers'

authorization for those withdrawals.

         8.    It was further part of the scheme and\ artifice that for each of the unauthorized

withdrawals the defendant made from Midland States Bank customer accounts, the defendant

personally retained the withdrawn funds, and neither informed the customer of the withdrawal, nor

returned the funds to the customer.

                                           COUNTS 1-4

         9.    Each of the allegations of Paragraphs 1 through 8 of this Indictment is hereby

incorporated by reference as if fully set forth herein.

         10.   On or about the dates set forth below, in the Eastern District of Missouri, the

defendant,

                                         RONDA EAMES,

knowingly executed and attempted to execute the aforesaid scheme and artifice to obtain any of

the moneys, funds, credits, assets, securities, and other property owned by, and under the custody
     Case: 4:19-cr-00991-HEA Doc. #: 2 Filed: 12/05/19 Page: 3 of 7 PageID #: 12




and control of Midland States Bank, in that the defendant forged withdrawal slips drawn ori each

of the accounts described below, knowing that the account holders had not in fact authorized the

withdrawals and that the withdrawals were made without the knowledge or consent of the

legitimate account holders, as described below:

 COUNT            DATE            FINANCIAL          ACCOUNT ACCOUNT                  AMOUNT
                                  INSTITUION         HOLDER NUMBER
 1                6/14/2018       Midland States     "CJP"          *****3866         $795.60
                                  Bank
 2                7/5/2018        Midland States     "FR"           ******6006       $1,000.00
                                  Bank
 3                8/17/2018       Midland States     "FR"           ******6006        $1,000.00
                                  Bank
 4                8/27/2018       Midland States     "FR"           ******0690       $4,000.00
                                  Bank

All in violation of Title 18, United States Code, Section 1344.

                                         COUNTS 5-9
                                 (Bank Fraud: 18 U.S.C. § 1344)

         11.   Each of the allegations of Paragraphs 1 through 10 of this Indictment is hereby

incorporated by reference as if fully set forth herein.

A.      The Scheme

         12.   It was part of the scheme and artifice that the defendant used the name of her

husband, S.E., in order to obtain high-interest personal loans in S.E.'s name, without his

knowledge or consent, and falsely represented in her loan applications that the recipient of the loan

funds was S.E., when in truth and fact, it was the defendant, and not S.E., who received the loan

funds and used them for personal expenses.

        13:    It was :fifuher part of the scheme and artifice that the defendant did not seek or

obtain S.E.'s authorization to use his name and personal identification information in order to

obtain these loans.
     Case: 4:19-cr-00991-HEA Doc. #: 2 Filed: 12/05/19 Page: 4 of 7 PageID #: 13




                                           COUNTSS-9

         14.    Each of the allegations of Paragraphs 1 through 13 of this Indictment is hereby

incorporated by reference as if fully set forth herein.

         15.    On or about the dates set forth below, in the Eastern District of Missouri, ·the

defendant,

                                         RONDA EAMES,

knowingly executed and attempted to execute the aforesaid scheme and artifice to obtain any of

the moneys, funds, credits, assets, securities, and other property owned by, and under the custody

and control of the financial institutions identified below, in that the defendant falsely completed

loan applications in the name of S.E. in order to obtain funds under the control of each of the

financial institutions listed below, all without the knowledge or consent of S.R, as described

below:

COUNT          DATE          LENDING COMPANY                 FINANCIAL                AMOUNT
                                                             INSTITUTION
 5             4/3/2015      Heights Fmance                  BMO Harris Bank          $605.56
 6             9/9/2015      Tower Loan                    · Bank of America          $2,503.93
 7             10/27/2017    Empire Finance Company          ArvestBank               $550.00
 8             11/10/2017    Security Finance                Bank of America          $500.00
.9             1/5/2018 .    Personal Finance Company        Bank of America          $2539.00

All in violation of Title 18, United States Code, Section 1344.

                                         COUNTlO
                         (Aggravated Identity Theft: 18 U.S.C. § 1028A)

       On or about the dates listed below, in the Eastern District of Missouri, the defendant,

                                         RONDA EAMES,

did knowingly use, without lawful authority, a means of identification of another ·person during

and in relation to a felony violation enumerated in 18 U.S.C. § 1028A(c), to wit, bank fraud, in

violation of 18 U.S.C. § 1344, knowing that the means of identification belonged to another actual
     Case: 4:19-cr-00991-HEA Doc. #: 2 Filed: 12/05/19 Page: 5 of 7 PageID #: 14




person, in that the defendant used the name of S .E. in order to apply for and obtain a personal loan

funded by a federally insured financial institution within the meaning ofl 8 U.S.C. § 20, all wi.thout

the knowledge or authorization of S.E., as described below:

     COUNT      DATE           MEANS OF       FINANCIAL                           AMOUNT
                               IDENTIFICATION INSTITUTION
     10         4/3/2015       Name ofS.E.    BMO Harris Bank                     $605.56

All in violation of Title 18, United States Code, Section 1028A(a)(l).

                                        COUNTS 11-16
                                 (Bank Fraud: 18 U.S.C. § 1344)

          16.   Each of the allegations bf Paragraphs 1through15 of this Indictment is hereby

incorporated by reference as if fully set forth herein.

A.        The Scheme

          17.   It was part of the scheme and artifice that beginning in or about 2017, the defendant

asked S.E. to open several business bank accounts at the financial institution where she was

employed, Midland States Bank.

          18.   It was further part of the scheme and artifice that the defendant accessed S.E.'s

business bank accounts without his knowledge or consent.

          19.   It was further part of the scheme   an~   artifice that the defendant made numerous

unauthorized cash withdrawals from S.E.'s business bank accounts, all without his knowledge or

consent.

          20.   It was further part of the scheme and artifice that the defendant drafted checks

drawn on S.E.'s business bank accounts, forged his signature on those checks, and subsequently

negotiated those checks, knowing that S.E. had not authorized the defendant to draft or sign those

checks.
  Case: 4:19-cr-00991-HEA Doc. #: 2 Filed: 12/05/19 Page: 6 of 7 PageID #: 15




                                          COUNTS 11-16
                                     '                                           .               I

        21.    Each of the allegations of Paragraphs 1 through 20 of this Indictment is hereby

incorporated by reference as if fully set forth herein.

        22.     On or about the dates set forth below, in the Eastern District of Missouri, the

defendant,

                                         RONDA EAMES,.

knowingly executed and attempted to execute the aforesaid scheme and artifice to obtain any of

the moneys, funds, credits, assets, securities, and other property owned by, and under the custody

and control of Midland States Bank, in that the defendant drafted, signed, and negotiated checks

drawn on accounts to which S.E. was the sole signatory, all without the knowledge or consent of

S.E., as described below:

COUNT         DATE           CHECK NUMBER                     ACCOUT NUMBER             AMOUNT
11            9/26/2017      1012                             ******4064                $1,700.00
12            10/26/2017     1011                             ******4064                $340.00
13            12/12/2017     1019                             ******4064                $485.00
14            8/28/2017      1001                             ******2989                $1,600.00
15            8/31/2017      1002                             ******2989                $700.00
16            8/29/2017      1002                             ******3004                $300.00

All in violation of Title 18, United States Code, Section 1344.

                                 FORFEITURE ALLEGATION
The United States Attorney further alleges there is probable cause that:

        1.     Pursuant to Title 18, United States Code, Sections 982(a)(2), upon conviction of an

offense in violation of Title 18, United States Code, Section 1344 as set forth in Counts 1-9 and

11-16, the defendant shall forfeit to the Umted States of America any property constituting, or

derived from, any proceeds obtained, directly or indirectly, as a result of such violation. Subject

to forfeiture is a sum of money equal to thefotal value of any property, real or personal, constituting

or derived from any proceeds traceable to such violation.
   Case: 4:19-cr-00991-HEA Doc. #: 2 Filed: 12/05/19 Page: 7 of 7 PageID #: 16




       4.      If any of the property described above, as a result of any act or omission of the

defendant:

               a.      cannot be located upon the exercise of due diligence;                         )




               b.      has been transferred or sold to, or deposited with, a third party;

               c.      has been placed beyond the jurisdiction of the court;

               d.      has been substantially diminished in value; or

               e.      has been commingled with other property which cannot be divided

                       without difficulty,
                                                    I

the United States of America will be entitled to the forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).



Dated: - - - - - - -                                    A TRUE BILL.



                                                        FOREPERSON

JEFFREY B. JENSEN
United States Attorney


Gwendolyn E. Carroll, NY 4657003
Assistant United States Attorney
